                                                                    JS-6




 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   DAVID HERNANDEZ,                      Case No.: 2:18-cv-04040 PA (JEMx)
                                           Assigned to Hon. Percy Anderson
12
               Plaintiff,                  ORDER GRANTING STIPULATION
13       vs.                               FOR DISMISSAL OF THE ENTIRE
                                           ACTION
14
     LAUNDERLAND COIN LAUNDRY;
15   and DOES 1 through 10,
16
               Defendants.
17

18

19

20

21

22

23

24

25

26
27

28


                                    [PROPOSED] ORDER
 1        Based on the stipulation of the parties and for good cause shown:
 2        IT IS HEREBY ORDERED that the entire action be dismissed with prejudice,
 3 both sides to bear their own fees and costs.

 4

 5        SO ORDERED.
 6

 7                 December 01, 2018
          DATED: _____________                        _______________________________
 8
                                                      United States District Court Judge

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  1
                                       [PROPOSED] ORDER
